Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 20, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  143217                                                                                                              Justices




  ATIBA MERIWEATHER,

               Plaintiff,

  v                                                                 SC: 143217
                                                                    AGC: 0850-11
  ATTORNEY GRIEVANCE COMMISSION,

             Defendant.
  ___________________________________


         On order of the Chief Justice, it appearing the order of August 24, 2011 was
  entered erroneously, that order is vacated. The clerk is directed to reopen the file and
  proceed with docketing.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 20, 2011                 _________________________________________
                                                                               Clerk